DETAILED ACTION
	Claims 169-172 and 175-191 are present. Claims 185-186 remain withdrawn.
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Election/Restrictions
In the interest of compact prosecution, Groups I-III and all claims depending from independent claims 169 and 175 are rejoined and examined herein including claims 181-184.  Group IV remains a separate group.  Claims 185-186 remain withdrawn as being directed to unelected Group IV and an unelected species of fermentation product wherein a species of acetone was elected in remarks dated 01/29/2021.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Claim 176 is interpreted as if the features of that claim were recited at the end of claim 175.  Specifically, claim 175 recites “deletion or inactivation of . . . either a xylose isomerase or a xylulokinase” and claim 176 is not interpreted as reciting that deletion of both the xylose isomerase and the xylulokinase are required but only stating the required identity of xylose isomerase or xyluokinase species subject to deletion in satisfaction of the features of claim 175.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 169-172, 187 and 188 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vroom et al. (U.S. 2015/0225745 A1) further in view of Koch et al. (U.S. 2017/0260551 A1) (previously cited).
“The present invention provides host cells having improved sugar utilization or co-utilization, methods of producing host cells having improved sugar utilization or co-utilization, and methods of using host cells having improved sugar utilization or co-utilization. The present invention provides E. coli strains that co-utilize glucose and xylose in the presence of glucose and xylose, wherein the cell produces the product.” Vroom et al., abstract.
The term “PTS positive phenotype” or “PTS+ phenotype,” as used with reference to a host cell, refers to a host cell (e.g., E. coli), such as E. coli W3110K (E. coli Genetic Stock Center (CGSC) strain #7167), that has a functional PTS system.” Vroom et al., para. [0021]. “In some embodiments, a host cell to be modified to improve sugar utilization has a PTS+ phenotype.” Vroom et al., para. [0060]. In some embodiments, a PTS− host cell comprises a deletion that inactivates the entire PTS system (e.g., ΔptsHI-crr). Vroom et al., para. [0060]. 
In some embodiments, the strain overexpresses a gene encoding a polypeptide having xylose transport activity. In some embodiments, the polypeptide having xylose transport activity is a xylose symporter (e.g., xylE). In some embodiments, the polypeptide having xylose transport activity is a xylE homolog. In some embodiments, the E. coli strain comprises a gene encoding XylE operably linked to a constitutive promoter. In some embodiments, the strain further comprises a deletion or inactivation of an endogenous xylose transport protein (e.g., a xylose ABC transporter, such as XylFGH). In some embodiments, the strain further comprises a xylAB gene under the control of a constitutive promoter. In some embodiments, the E. coli strain is W3110K-ΔxylFGH::pAB-pE-xylE, described below in Example 9. Vroom et al., para. [0067].
“XylA” gene is understood in the art as encoding a xylose isomerase and “xylB” gene is understood as encoding a xylulokinase.
Example 13, para. [0159], of Vroom et al. teach the same “W3110K-ΔxylFGH::pAB-pE-xylE strain expressing an E. coli D-xylose-proton symporter (xylE) and xylAB under the control of constitutive promoters, was assayed for glucose and xylose co-utilization.” “As shown in FIGS. 4 and 5, W3110K wild-type cells used substantially all of the glucose before consuming xylose, while W3110K-ΔxylFGH::pAB-pE-xylE cells utilized both sugars simultaneously. Additionally, cells overexpressing XylE consumed sugars faster than the wild-type cells.” Vroom et al., para. [0159]. The described W3110K-ΔxylFGH::pAB-pE-xylE strain appears to be PTS+ phenotype without any modification to native ptsHI or crr or any other endogenous genes involved in affecting PTS+ phenotype.
As such, para. [0067] and Example 9 of Vroom et al. a recombinant E. coli microorganism capable of producing a fermentation product from a feedstock comprising xylose and glucose, wherein the recombinant microorganism simultaneously utilizes xylose and glucose comprising:
Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH;
An endogenous or exogenous nucleic acid sequence encoding xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
An endogenous or exogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter; and
A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
However, Vroom et al. do not teach production of a fermentation product being monoethylene glycol (MEG) and/or acetone and (1) xylose dehydrogenase operatively linked to one or more constitutive promoters and a deletion or an inactivation of one or more xylose isomerases and/or one or more xylulokinases, and (2) a deletion or an inactivation of a glycolate dehydrogenase and either a xylose isomerase or a xylulokinase.
“It is contemplated that the cells of the invention, which are engineered to co-utilize glucose and xylose, will find use in the production of many end-products. These end-products include glycerol; acetone; alcohols (e.g., ethanol, butanol, propanol, isopropanol, etc.); diols (e.g., 1,3-propanediol, butanediol, etc.); amino acids (e.g., lysine, glutamine, glycine, etc.); organic acids (e.g., lactic acid, succinate, ascorbic acid, adipic acid, etc.); vitamins; drugs and drug precursors; hormones; antibiotics; hydrocarbons (e.g., fatty alcohols and fatty alcohol derivatives, waxes, olefins, etc.); acrylic acid; butadiene; and other chemicals. In particular, the host cells described herein can be used to make any product that recombinant E. coli is known to make and it is not intended that the present invention be limited to any particular end-product.” Vroom et al., para. [0104].
That is, Vroom et al., para. [0104], directly suggest that the co-utilized glucose and/or xylose be further converted to a useful product such as isopropanol and other non-limited useful products that may be produced by fermentation of xylose and/or glucose.
Koch et al., abstract, teach:
The present application relates to recombinant microorganisms useful in the biosynthesis of monoethylene glycol (MEG) and one or more three-carbon compounds such as acetone, isopropanol or propene. The MEG and one or more three-carbon compounds described herein are useful as starting material for production of other compounds or as end products for industrial and household use. The application further relates to recombinant microorganisms co-expressing a C2 branch pathway and a C3 branch pathway for the production of MEG and one or more three-carbon compounds. Also provided are methods of producing MEG and one or more three-carbon compounds using the recombinant microorganisms, as well as compositions comprising the recombinant microorganisms and/or optionally the products MEG and one or more three-carbon compounds.
Figure 1, para. [0157], of Koch et al. illustrates an exemplary embodiment for the production of ethylene glycol (i.e. monoethylene glycol (MEG)) via ribulose-1-phosphate.  As shown in Fig. 1, a xylB gene encoding a xylulokinase and an aldA gene encoding a glycoaldehyde dehydrogenase are deleted.  Further, as shown in Fig. 1, an endogenous xylose isomerase, xylA gene, is present catalyzing the conversion of D-xylose to D-xylulose.  
“The first step of the pathway (FIG. 1) is the natural conversion of D-xylose into D-xylulose. D-xylulose normally enters the pentose phosphate pathway for energy and biomass generation, which is inhibited by the deletion of the xylB gene [encoding D-xylulose-5-kinase, a xylulokinase]. In the engineered pathway, all carbon will be re-directed to D-ribulose by the D-tagatose 3-epimerase enzyme. D-ribulose is them converted to D-Ribulose-1-phosphate by the native E. coli enzyme D-ribulokinase. D-Ribulose-1-phosphate is cleaved into glycolaldehyde and dihydroxy acetone phosphate (DHAP) by D-ribulose-phosphate aldolase. The further degradation of DHAP is termed the C3 branch, leading to IPA production. Degradation of glycolaldehyde, termed the C2-branch, can lead to ethylene glycol or glycolate formation. Glycolate is the undesired by-product that can be produced by the aldA gene product. Ethylene glycol can be produced from glycolaldehyde using the enzyme glycolaldehyde reductase. The conversion of DHAP to acetyl-CoA (through glyceraldehyde-3-phosphate and pyruvate) is part of natural E. coli metabolism. One molecule of acetyl-CoA is condensed to another molecule of acetyl-CoA by the enzyme thiolase to produce acetoacetyl-CoA. The CoA from acetoacetyl-CoA is recycled to a molecule of acetate by acetate:acetoacetyl-CoA transferase or hydrolase, generating acetyl-CoA and acetoacetate. Acetoacetate is decarboxylated by acetoacetate decarboxylase to acetone which is further reduced to IPA by a secondary alcohol dehydrogenase enzyme. IPA can further be converted to propene by a dehydratase (FIG. 4).” Koch et al., para. [0209].
“In some embodiments, a recombinant microorganism producing MEG and a three-carbon compound comprises a deletion, insertion, or loss of function mutation in a gene encoding a D-xylulose-5-kinase to prevent the conversion of D-xylulose to D-xylulose-5-phosphate [i.e. a xylulokinase] and instead shunt the reaction toward conversion of D-xylulose to D-xylulose-1-phosphate.” Koch et al., para. [0034]. 
“In one preferred embodiment, MEG and acetone are co-produced from xylose using a xylulose-1-phosphate pathway for the conversion of xylose to MEG and a C3 branch pathway for the conversion of dihydroxyacetone-phosphate (DHAP) to acetone.” Koch et al., para. [0040].
“In one embodiment, the recombinant microorganism further comprises one or more modifications selected from the group consisting of:
(a) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of D-xylulose to D-xylulose-5-phosphate [i.e. xylB xylulokinase as shown in Fig. 1];
(b) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of glycolaldehyde to glycolic acid [i.e. aldA as shown in Fig. 1]; and
(c) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of pyruvate to lactate.” Koch et al., para. [0054].
Vroom et al. do not teach a recombinant E. coli microorganism capable of coproducing MEG and acetone and a deletion or an inactivation of a glycolate dehydrogenase and a xylulokinase.
As discussed, Vroom et al. directly suggest that the recombinant E. coli cells taught by Vroom et al. be further engineered to produce useful products that may be produced by fermentation of glucose and/or xylose.  As discussed above, Koch et al. teach the co-production of MEG and acetone fermentation products from xylose through pathways consistent with Fig. 1 of Koch et al.  As reviewed above, Vroom et al. teach a recombinant E. coli engineered as follows:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH;
-An endogenous or exogenous nucleic acid sequence xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter; and
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.

In order to establish co-production of MEG and acetone in accordance with Fig. 1 of Koch et al., inter alia, xylulokinase gene xylB and glycoaldehyde dehydrogenase gene aldA are deleted as discussed above.  As shown in Fig. 1 of Koch et al., at least endogenous activity of xylA gene (xylose isomerase) is required for embodiments in accordance with Fig. 1 of Koch et al.
It is noted that Vroom et al. teach the expression of xylA and xylB genes under control of a constitutive promoter for the general utilization of xylose for biomass increase (i.e. glucose and xylose co-utilization) of recombinant E. coli.  However, in adapting the recombinant E. coli taught by Vroom et al. to produce fermentation products MEG and acetone in accordance with the teachings of Fig. 1 of Koch et al., an ordinarily skilled artisan at the time of filing would have deleted endogenous xylB and removed constitutive expression of xylB as instructed by Koch et al. and deleted the aldA gene.  As far as Koch et al., Fig. 1 teach that xylA activity is necessary there is no reason to disturb the constitutive expression of xylA as taught by Vroom et al.  As shown in Fig. 1 of Koch et al., the combined activity of xylAB provides carbon flow through the pentose phosphate pathway to allow for general biomass production.  In engineering a cell to produce MEG and acetone, xylose is alternatively diverted to production of D-ribulose and the acetone and MEG products producible from the same.  As such, deletion of xylB as taught by Koch et al. is compatible with the teachings of Vroom et al. as far as a pathway for the productive utilization of xylose if provided.  Vroom et al., para. [0064], teach that “In some embodiments, the strain further comprises a xylAB gene under the control of a constitutive promoter” such that the same is not required by all embodiments of Vroom et al.  
Upon modification of embodiments of Vroom et al. as discussed above, a recombinant E. coli cell will have the following modifications:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH and glycoaldehyde AldA;
-An endogenous or exogenous nucleic acid sequence encoding xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter and deletion of XylB xylulokinase; and
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
The above combination meets all of the features of claims 169-172 and 188.  Again, an ordinarily skilled artisan at the time of filing would have been motivated to make the above-described combination between Vroom et al. and Koch et al. since Vroom et al. directly teach that embodiments described therein be further modified to produce additional useful fermentation products from glucose or xylose such that an ordinarily skilled artisan at the time of filing would have modified Vroom et al. to produce MEG and acetone as taught by Koch et al. with improved co-utilization of a carbon source containing xylose and glucose as taught by Vroom et al.
Further, Vroom et al. do not teach a recombinant E. coli microorganism capable of coproducing MEG and acetone and expressing a xylose dehydrogenase operatively linked to one more or more constitutive promoters and deletion or inactivation of a xylose isomerase XylA and a glycolaldehyde dehydrogenase AldA.  
As discussed, Vroom et al. directly suggest that the recombinant E. coli cells taught by Vroom et al. be further engineered to produce useful products that may be produced by fermentation of glucose and/or xylose.  As discussed above, Koch et al. teach the co-production of MEG and acetone fermentation products from xylose through pathways consistent with Fig. 1 of Koch et al.  As reviewed above, Vroom et al. teach a recombinant E. coli engineered as follows:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH;
-An endogenous or exogenous nucleic acid sequence encoding xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter; and
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
Koch et al. in Fig. 3 teach an alternative to Fig. 1 for production of MEG and acetone from xylose.  As shown in Fig. 3 of Koch et al., at least an endogenous xylose dehydrogenase converting D-xylose to D-xylonolactone or D-xylonate and deletion of xylose isomerase XylA and glycolaldehyde dehydrogenase AldA.  
“The first step of the pathway (FIG. 3) is the conversion of D-xylose into D-xylonate, either by a two-step process using a xylose dehydrogenase to convert D-xylose to D-xylonolactone followed by conversion of D-xylonolactone to D-xylonate with a xylonolactonase enzyme, or by a one-step process using a xylose dehydrogenase to convert D-xylose directly to D-xylonate. The conversion of D-xylose to D-xylulose is inhibited by the deletion of the xylA gene. D-xylonate is then converted to 2-keto-3-deoxy-xylonate by a xylonate dehydratase. 2-keto-3-deoxy-xylonate is then cleaved into glycolaldehyde and pyruvate by 2-keto-3-deoxy-D-xylonate aldolase. Production of MEG from glycolaldehyde and a three carbon compound from pyruvate (for example, acetone, IPA and/or propene) proceeds as described for FIG. 1.” Koch et al., para. [0213].
“A MEG integration cassette was composed of an operon containing xdh (D-xylose dehydrogenase), fucO (aldehyde reductase enzyme) genes and rnpB terminator under the control of proD promoter (constitutive promoter) flanked by regions homologous to upstream and downstream of xylA gene [i.e. xylose isomerase XylA is deleted by insertion at that locus].” Koch et al., para. [0751].  That is, xylose dehydrogenase is expressed as operatively linked to a constitutive promoter.  
It is noted that Vroom et al. teach the expression of xylA and xylB genes under control of a constitutive promoter for the general utilization of xylose by recombinant E. coli.  However, in adapting the recombinant E. coli taught by Vroom et al. to produce fermentation products MEG and acetone in accordance with the teachings of Fig. 3 of Koch et al., an ordinarily skilled artisan at the time of filing would have removed or deleted endogenous xylA encoding xylose isomerase and removed constitutive expression of xylA as instructed by Koch et al. and deleted the aldA gene and expressed xylose dehydrogenase under control of a constitutive promoter as discussed above.  As shown in Fig. 1 of Koch et al., the combined activity of xylAB provides carbon flow through the pentose phosphate pathway to allow for general biomass production.  In engineering a cell to produce MEG and acetone in accordance with Fig. 3 of Koch et al., xylose is alternatively diverted to production of D-xylonate and the acetone and MEG products producible from the same.  As such, deletion of xylA as taught by Koch et al. (Fig. 3) is compatible with the teachings of Vroom et al. as far as pathway for the productive utilization of xylose if provided.  Vroom et al., para. [0064], teach that “In some embodiments, the strain further comprises a xylAB gene under the control of a constitutive promoter” such that the same is not required by all embodiments of Vroom et al.
Upon modification of embodiments of Vroom et al. as discussed above, a recombinant E. coli cell will have the following modifications:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH and glycoaldehyde reductase AldA;
-An endogenous xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose dehydrogenase operatively linked to a constitutive promoter, and deletion of xylose isomerase XylA; 
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
The above combination meets all of the features of claims 169-172, 187 and 188. Again, an ordinarily skilled artisan at the time of filing would have been motivated to make the above-described combination between Vroom et al. and Koch et al. since Vroom et al. directly teach that embodiments described therein be further modified to produce additional useful fermentation products from glucose or xylose such that an ordinarily skilled artisan at the time of filing would have modified Vroom et al. to produce MEG and acetone as taught by Koch et al. with improved co-utilization of a carbon source containing xylose and glucose as taught by Vroom et al.

Claim(s) 169-172, 175-184 and 187-191 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vroom et al. (U.S. 2015/0225745 A1) and Koch et al. (U.S. 2017/0260551 A1) as applied to claims 169-172, 187 and 188  above, and further in view of Alkim et al. (Optimization of ethylene glycol production from (D)-xylose via a synthetic pathway implemented in Escherichia coli, Microb. Cell. Fact. 14 (2015): 127), Walther et al. (U.S. 2019/0010523 A1) (filed 11/19/2015), Zhu et al. (The CRISPR/Cas9-facilitated multiplex pathway optimization (CFPO) technique and its application to improve the Escherichia coli xylose utilization pathway, Metabolic Eng. 43 (2017): 37-45) and Desai et al. (Regulation of arabinose and xylose metabolism in Escherichia coli, Appl. Environ. Microbiol. 76 (2010): 1534-32) as evidenced by GenBank, Accession No. LN832404.1, 2015, www.ncbi.nlm.gov.
The features of claims 169-172, 187 and 188 taught by Vroom et al. and Koch et al. are discussed above.  However, claims 175-176 further recite deletion or inactivation of an arabinose ABC transporter (araFGH) and deletion or inactivation of glycolate dehydrogenase (glcDEF) not yet addressed in the discussion above.
Regarding deletion of a glycolate dehydrogenase (glcDEF), again Koch et al. in connection with Fig. 1 teach the coproduction of MEG and/or acetone by the conversion of xylose to xylulose-1-phoshate to DHAP and glycolaldehyde, wherein DHAP is further converted to acetone and glycolaldehyde is further converted to MEG (i.e. ethylene glycol).  See Koch et al., para. [0041]. In connection with Fig. 3 of Koch et al., coproduction of MEG and/or acetone is achieved by conversion of xylose to 2-keto-3-deoxy-xylonate to pyruvate and glycoaldehyde.
Alkim et al. teach modification of recombinant E. coli to produce ethylene glycol (i.e. MEG) from a xylulose-1-phosphate intermediate in a manner that is compatible and consistent with the teachings of Koch et al. regarding production of MEG and/or acetone from a xylulose-1-phosphate intermediate wherein the “production strain was optimized by deleting the genes encoding for (D)-xylulose-5 kinase (xylB) and glycolaldehyde dehydrogenase (aldA).”  Alkim et al., abstract and Fig. 1.  
Alkim et al. teach that “The inactivation of glycolate oxidase, encoded by glcDEFG results in the incapacity of E. coli to consume GA [glycoaldehyde]. We therefore deleted the glycolate oxidase subunit glcD in addition to aldA to obtain strain Pen361 (ΔxylB ΔaldA ΔglcD + pEXT20-khkC-aldoB) and tested whether we could detect GA in the supernatant of this strain which would be an indicator for the presence of another unknown glycolaldehyde dehydrogenase.” Alkim et al., bridging pages 5-6.
Walther et al., abstract, teach the production of ethylene glycol by cleavage of a pentose-1-phosphate (e.g. xylulose-1-phosphate) to obtain glycolaldehyde and DHAP as shown in Fig. 1 of Walther et al.  Walther et al. further teach that it is advantageous to inactivate “glycolate oxidase by inactivating at least one of the glcDEGF genes encoding its subunits.”  Walther et al., para. [0230].  As such, it is expressly taught in the prior art to inactivate glcDEFG genes (including inactivation or deletion of all of these genes) to support the production of ethylene glycol (MEG) from xylulose-1-phosphate in E. coli such that at the time of filing an ordinarily skilled artisan would have been motivated to delete one or all of glcDEFG genes in any recombinant E. coli for production of ethylene glycol (MEG) from a xylulose-1-phosphate intermediate since Alkim et al. and Walther et al. teach that such inactivation/deletion is beneficial for ethylene glycol (MEG) production.
That is, both Alkim et al. and Walther et al. indicate that deletion of one or more of glcDEFG genes (glycolate oxidase) is beneficial to avoid the unproductive consumption of glycoaldehyde that is the immediate precursor to the desired MEG product, and further as illustrated by Walther et al. the deletion of glycolate oxidase genes is compatible with further deletion of aldA (glycoaldehyde dehydrogenase).  As such, both Alkim et al. and Walther et al. teach that it is advantageous to delete one or more of glcDEFG genes (glycolate oxidase) to benefit the production of MEG when MEG is made directly from glycoaldehyde as in embodiments of Koch et al.  For these reasons, an ordinarily skilled artisan would have been motivated to modify recombinant E. coli as taught by the combined teachings of Vroom et al. and Koch et al. (coproducing MEG and acetone) to further have deletion of glcDEFG genes to produce the following recombinant E. coli strain in order to achieve the advantage of increased MEG production as suggest by Alkim et al. and Walther et al.:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH, glycoaldehyde dehydrogenase AldA, and deletion of glcDEFG genes (i.e. glycolate oxidase or glycolate dehydrogenase);
-An endogenous or exogenous nucleic acid sequence encoding xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter and deletion of XylB xylulokinase; and
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
The specification, para., [0195] states “the one or more nucleic acid molecules encoding the putative FAD- linked subunit GlcD comprises a nucleic acid sequence set forth in SEQ ID NO: 79.” GenBank LN832404 evidence that the protein encoded by recited SEQ ID NO: 79 is commonly known in the art as “glycolate oxidase subunit D” such that applicant is considered to have acted as their own lexicographer in defining the enzymatic activity commonly known in the art as glycolate oxidase as glycolate dehydrogenase activity as recited in claims 175 and 176.
Regarding recitation in claim 175 of additional deletion of an arabinose ABC transporter (araFGH), Vroom et al. do not provide an explanation regarding why the discussed xylose ABC transporter genes xylFGH are deleted and how that benefits co-utilization of glucose and xylose.  However, it is well-known and understood in the prior art that “Xylose is primarily transported into E. coli cells through the ABC transporter XylFGH, the proton symporter XylE, and passive diffusion (Fig. 2). The transport through XylFGH proceeds at the expense of ATP, and therefore might limit the growth rate during xylose fermentation.” Zhu et al., page 42, bridging columns. Zhu et al., Table 1, also describe E. coli strains modified to improve xylose fermentation having deletion of genes xylFGH.  As such, at the time of filing the ordinarily skilled artisan would have readily understood that deletion of genes xylFGH as taught by Vroom et al. and Zhu et al. reduces ATP-requiring transport of xylose in order to improve growth on xylose and/or to reduce energy expenditure by the cell to transport xylose into the cell. 
Further, it is well-understood in the prior art that both the XylFGH and AraFGH transporters are promiscuous wherein “the xylose transporters XylE and XylFGH are able to take up arabinose and, likewise, the arabinose transporters AraE and AraFGH are able to take up xylose (even when arabinose is not present.).”  Desai et al., para, 1531, right column.
Vroom et al. do not teach the deletion of genes encoding an arabinose ABC transporter being araFGH.  However, as discussed, Vroom et al. teach the deletion of xylose ABC transporter genes xylFGH to assist in the co-utilization of xylose and glucose in recombinant E. coli wherein it is known that ABC transporters expend ATP to transport sugars into the cell wherein the ABC transporter AraFGH is promiscuous and transports both xylose and arabinose as taught by Desai et al. and Zhu et al. That is, Vroom et al. teach modification of E. coli to transport xylose through action of the xylose symporter XylE and to eliminate or reduce the ATP-dependent transport of xylose via the ABC transporter XylFGH.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have been further motivated to delete other endogenous ABC transporter genes found in E. coli that have activity to transport xylose in an ATP-dependent manner including genes encoding the arabinose ABC transporter AraFGH that is taught by Desai et al. to also transport xylose.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since the ATP-driven transport of xylose is inefficient and limits the growth of E. coli as taught by Zhu et al. such that at the time of filing the ordinarily skilled artisan would have been motivated to eliminate any and all ABC transporters that facilitate the ATP-dependent transport of xylose in embodiments of Vroom et al. including the arabinose ABC transporter AraFGH.  Vroom et al. teach that expression of the xylose symporter XylE under control of an inducible promoter is sufficient to transport xylose.  It is noted that Desai et al., Figure 7(B) and related text, evidence that the genes araFGH are deletable in E. coli. 
The above-described combination meets the features of at least claims 175-177, 179, 181, 183, and 189.
Regarding claims 177, 178 and 191, Koch et al., para. [0540], further teach the following (consistent with Fig. 1 of Koch et al.) for the production of acetone in addition to MEG:
As discussed above, in a second aspect, the present disclosure relates to a recombinant microorganism capable of co-producing monoethylene glycol (MEG) and acetone from exogenous D-xylose, wherein the recombinant microorganism expresses one or more of the following:
(a) at least one endogenous or exogenous nucleic acid molecule encoding a D-xylulose 1-kinase that catalyzes the conversion of D-xylulose to D-xylulose-1-phosphate,
(b) at least one endogenous or exogenous nucleic acid molecule encoding a D-xylulose-1-phosphate aldolase that catalyzes the conversion of D-xylulose-1-phosphate from (a) to glycolaldehyde and dihydroxyacetone phosphate (DHAP);
(c) at least one endogenous or exogenous nucleic acid molecule encoding a glycolaldehyde reductase that catalyzes the conversion of glycolaldehyde from (b) to MEG;
(d) at least one endogenous or exogenous nucleic acid molecule encoding a thiolase that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA,
(e) at least one endogenous or exogenous nucleic acid molecule encoding an acetate:acetoacetyl-CoA transferase or hydrolase that catalyzes the conversion of acetoacetyl-CoA from (d) to acetoacetate; and/or
(f) at least one endogenous or exogenous nucleic acid molecule encoding an acetoacetate decarboxylase that catalyzes the conversion of acetoacetate from (e) to acetone;
wherein the produced intermediate DHAP is converted to acetyl-CoA through the endogenous glycolysis pathway in the microorganism, and wherein MEG and acetone are co-produced.” 
Koch et al., Example 3, teach working embodiments in E. coli coproducing ethylene glycol (MEG), acetone and isopropanol including an engineered isopropanol pathway wherein “Production of isopropanol requires the expression of five genes: thl (thiolase), atoA/D (acetate:acetoacetyl-CoA transferase), adc (acetoacetate decarboxylase) and adh (secondary alcohol dehydrogenase),” wherein “Adc amino acid sequence set forth in SEQ ID NO: 49.”  Koch et al., para. [0736]. SEQ ID NO: 49 of Koch et al. is described on page 67 of Koch et al. as “Clostridium acetobutylicum acetoacetate decarboxylase adc AA sequence” wherein SEQ ID NO: 48 of Koch et al. (page 67) is described as “Clostridium acetobutylicum acetoacetate decarboxylase adc codon optimized gene sequence.”  SEQ ID NO: 48 of Koch et al. is identical to recited SEQ ID NO: 74.  
As such, coproduction of acetone and MEG as taught by Koch et al. requires the expression of a heterologous acetoacetate decarboxylase including the same encoded by a heterologous gene having recited SEQ ID NO: 74.  As such, in modifying embodiments of Vroom et al. to produce additional useful products including MEG and acetone an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of Vroom et al. to further express a heterologous acetoacetate decarboxylase (from a heterologous gene or nucleic acid sequence) having recited SEQ ID NO: 74 since a heterologous pathway for producing acetone including acetoacetate decarboxylase is required.
Regarding claim 180, as explained above, the xylose symporter taught to be constitutively expressed in embodiments of Vroom et al. is XylE xylose symporter wherein Vroom et al., para. [0110], state that the expressed xylE (xylose symporter) is expressed from a polynucleotide having SEQ ID NO: 4 of Vroom et al. that is identical to recited SEQ ID NO: 48.
Regarding claims 181-184, Fig. 1 of Koch et al. shows that the expression of at least an endogenous fucO gene encoding glycolaldehyde reductase is required for production of MEG.  “In a further embodiment, the glycolaldehyde reductase comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 13, 15, 17, 20, 23, 25, 28, 30 and 32.” Koch et al., para. [0587].  SEQ ID NO: 28 of Koch et al. is identical to recited SEQ ID NO: 98.  As such, in modifying embodiments of Vroom et al. to produce additional useful products including MEG and acetone an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of Vroom et al. to further express or otherwise utilize an E. coli host cell having a glycoaldehyde reductase having recited SEQ ID NO: 98 since a glycoaldehyde reductase is required for production of MEG wherein recited SEQ ID NO: 98 is directly taught by Koch et al. as a suitable glycoaldehyde reductase.  “In an alternative embodiment, the enzyme that catalyzes the conversion of glycolaldehyde to MEG is encoded by one or more exogenous nucleic acid molecules. In another embodiment, the enzyme is a glycolaldehyde reductase or aldehyde reductase that is encoded by a nucleic acid molecule obtained from a microorganism selected from E. coli or S. cerevisiae. In some embodiments, the nucleic acid molecule encoding glycolaldehyde reductase or aldehyde reductase is selected from fucO, yqhD, dkgA (yqhE), dkgB (yafB), yeaE, yghZ, gldA, GRE2, or homolog thereof.” Koch et al., para. [0082]. As such, Koch et al. directly teach transformation of E. coli with a heterologous nucleic acid encoding a glycoladehdye reductase including the same having recited SEQ ID NO: 98.
Regarding claim 190, as discussed, the teachings of Vroom et al. and Koch et al. further suggest a recombinant E. coli wherein xylose isomerase is deleted as follows:
-Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH and glycoaldehyde reductase AldA;
-An endogenous xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
-An endogenous or exogenous nucleic acid sequence encoding xylose dehydrogenase operatively linked to a constitutive promoter, and deletion of xylose isomerase XylA; 
-A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” wherein a native cAMP receptor protein (CRP) is present and not modified.
As discussed, above, an ordinarily skilled artisan at the time of filing would have been motivated to delete arabinose ABC transporter araFGH in addition to xylose ABC transporter XylFGH for the reasons stated above and incorporated herein, which applies to the strain above with deletion of xylose isomerase XylA.  Further, as discussed, Alkim et al. and Walther et al. teach that in any strain wherein MEG is produced directly from glycolate that it is further advantageous to delete glycolate oxidase (dehydrogenase) glcDEF genes (in addition to deletion of aldA gene) in order to achieve the benefit of increasing glycoaldehyde availability to support MEG production.  As shown in Fig. 3 of Koch et al., an E. coli strain as above with deletion of xylose isomerase XylA and expressing xylose dehydrogenase produces MEG from a glycolaldehyde precursor.  As such, at the time of filing an ordinarily skilled artisan would have been further motivated to modify the above-strain as taught by Vroom et al. and Koch et al. with deletion of xylose isomerase XylA to further have deletion of glycolate oxidase (dehydrogenase) glcDEF genes to obtain the benefit of increase in MEG production as suggested by Alkim et al. and Walther et al.
That is, since both additional deletion of ABC transporter araFGH and glycolate oxidase (dehydrogenase) glcDEF genes are both taught by the discussed prior art to be beneficial to achieve 1) improved co-utilization of glucose and xylose and 2) increased MEG production, respectively, an ordinarily skilled artisan at the time of filing would have been motivated to modify the above-described strain taught by Vroom et al. and Koch et al. (having deletion of xylose isomerase XylA) to have both of these further deletions to reach the features of claim 190. 
In the event that claim 176 is interpreted as requiring deletion of xylose isomerase XylA and xylulokinase XylB, in embodiments for coproduction of MEG and acetone consistent with Fig. 3 of Koch et al., the “conversion of D-xylose to D-xylulose is inhibited by the deletion of the xylA gene.” Koch et al, para. [0213]. As shown in Fig. 1 of Koch et al., D-xylose is channeled to the pentose phosphate pathway by the combined action of XylA and XylB wherein at least one of XylA and XylB in deleted as shown in Figs. 1-3 of Koch et al. in order to inhibit xylose being processed through the pentose phosphate pathway rather than the artificial pathways for MEG and acetone production.  As far as Fig. 3 of Koch et al. teach deletion of xylose isomerase xylA and shows no required activity of a xylulokinase, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to delete both xylose isomerase XylA and xylulokinase XylB genes in order to further achieve the benefit of directing xylose metabolism to MEG and acetone production rather than the pentose phosphate pathway.

Response to arguments
Applicant argues:
The Office Action alleges that certain disclosures are made in paragraphs [0011], [0034], [0040], [0041], [0054], [0058], [0481], [0498], and [0540] of Vroom. Office Action at pp. 5-8. For example, the Office Action alleges that Vroom discloses "deletion of an endogenous gene being xylB encoding a D-xyulose-5-kinase (i.e. xylulokinase)" and "deletion of an endogenous gene being aldA encoding a glycoaldehyde dehydrogenase." Office action at p. 8. However, the alleged disclosures are not found at paragraphs [0011], [0034], [0040], [0041], [0054], and [0058]. Further, Vroom does not contain paragraph numbers [0481], [0498], and [0540].

The prior rejection is withdrawn in favor of the new rejections above. Further, it is noted that Vroom et al. is no longer relied upon in the manner indicated in applicant’s remarks.  It is noted that rejections now further rely upon Koch et al. (U.S. 2017/0260551 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652